Exhibit 10.1

EXECUTION VERSION

||AMENDMENT NO. 10
Dated as of January 14, 2019
to
PURCHASE AND SALE AGREEMENT
Dated as of November 30, 2000


This AMENDMENT NO. 10 (this “Amendment”), dated as of January 14, 2019, is
entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS REMAINING
ORIGINATORS (each, a “Remaining Originator”; and collectively, the “Remaining
Originators”), WORTHINGTON INDUSTRIES ENGINEERED CABS, INC. (F/K/A ANGUS
INDUSTRIES, INC.), a Delaware corporation, and WORTHINGTON INDUSTRIES ENGINEERED
CABS, LLC (F/K/A ANGUS-PALM, LLC), a Delaware limited liability company (each, a
“Released Originator”; and collectively, the “Released Originators”), AMTROL
INC., a Rhode Island corporation, and WESTERMAN, INC., an Ohio corporation
(each, an “Additional Originator”; and collectively, the “Additional
Originators”), and WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, the Remaining Originators, the Released Originators and the Company
have entered into that certain Purchase and Sale Agreement, dated as of November
30, 2000 (as amended, supplemented or otherwise modified through the date
hereof, the “Agreement”);

WHEREAS, concurrently herewith, the Company, as the Seller, the Servicer, the
Administrator and PNC are entering into that certain Amendment No. 20 to the
Receivables Purchase Agreement, dated as of the date hereof (the “Receivables
Purchase Agreement Amendment”);

WHEREAS, in connection with this Amendment, each of the Released Originators is
being removed from the Agreement as a party thereto in the capacity of an
“Originator”;

WHEREAS, in connection with this Amendment, each of the Additional Originators
desires to join the Agreement as Originator thereunder on the date hereof; and

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1.Definitions.  All capitalized terms not otherwise defined herein are
used as defined in the Agreement (including terms incorporated therein by
reference).

SECTION 2.Amendments to Agreement. The Agreement is hereby amended as follows:

1

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

(a)With respect to each Additional Originator, any reference in the Agreement to
the “Closing Date” or “the date hereof” shall be deemed to be a reference to
“January 14, 2019”.

(b)With respect to each Additional Originator, any reference in the Agreement to
the “Cut-off Date” shall be deemed to be a reference to “October 31, 2018”.

(c)The reference in Section 5.9(a) of the Agreement to “May 31, 2000” shall be
deemed to be a reference to “November 30, 2018”.

(d)The Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Agreement attached hereto as Exhibit A.

SECTION 3.Release of Released Originators.  The parties hereto hereby agree that
upon the effectiveness of this Amendment, the Released Originators shall no
longer (a) be party to the Agreement or any other Transaction Document and shall
no longer have any obligations or rights thereunder (other than such obligations
which by their express terms survive termination of the Agreement or such other
Transaction Document, as applicable) and (b) sell any Receivables or Related
Rights to the Company pursuant to the Agreement or otherwise.

SECTION 4.Delegation and Assumption of Released Originators’
Obligations.  Effective immediately prior to the removal of the Released
Originators as parties to the Agreement pursuant to Section 3 above, the
Released Originators hereby delegate to each of the Remaining Originators and
the Additional Originators, and each of the Additional Originators and the
Remaining Originators, jointly and severally, hereby assumes, all of the
Released Originators’ duties, obligations and liabilities that have arisen or
accrued prior to the date hereof under the Agreement and each of the other
Transaction Documents.

SECTION 5.Cancellation of Company Notes.  Each Released Originator represents
and warrants to the other parties hereto that it (a) currently holds the Company
Note made by the Company to such Released Originator (each, a “Released
Originator Note”; and collectively, the “Released Originator Notes”) and (b) has
not sold, pledged, assigned, or otherwise transferred any Released Originator
Note or any interest therein.  Each Released Originator hereby acknowledges and
agrees that as of the date hereof, all the Company’s outstanding obligations
(including, without limitation, any payment obligations) under its applicable
Released Originator Note have been finally and fully paid and performed.  Each
of the Released Originator Notes is hereby cancelled and shall have no further
force or effect.

SECTION 6.Joinder of Additional Originators.  Each Additional Originator hereby
agree that it shall be bound by all of the terms, conditions and provisions of,
and shall be deemed to be a party to (as if it were an original signatory to),
the Agreement and each of the other relevant Transaction Documents.  From and
after the later of the date hereof and the date that each Additional Originator
has complied with all of the requirements of Section 1.7 of the Agreement, each
Additional Originator shall be an Originator for all purposes of the Agreement
and all other Transaction Documents.  Each Additional Originator hereby
acknowledges that it has received copies of the Agreement and the other
Transaction Documents and that each of the Administrator

2

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

and each Purchaser Agent hereby acknowledges that this Amendment shall be deemed
to satisfy the requirements of Section 1.7(b) of the Agreement.

SECTION 7.Authorization to File Financing Statements.  Upon the effectiveness of
this Amendment, (a) each of the Released Originators and the Company hereby
authorizes the Administrator to file (at the expense of the Company) one or more
UCC-3 amendments in the form of Exhibit B hereto and (b) each of the Additional
Originators and the Company hereby authorizes the Administrator to file (at the
expense of the Company) one or more UCC-1 financing statements in the form of
Exhibit C hereto.

SECTION 8.Miscellaneous.

8.1Representations and Warranties.

(a)Each of the Remaining Originators, the Additional Originators, the Released
Originators and the Company hereby makes, with respect to itself, the following
representations and warranties to the other parties hereto, the Administrator
and each member of each Purchaser Group:

(i)Representations and Warranties.  The representations and
warranties  contained in Article V of the Agreement of such “Originators” are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date);

(ii)Enforceability.  The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part.  This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii)Termination Event.  No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b)The Company hereby represents and warrants to the other parties hereto, the
Administrator and each member of each Purchaser Group, with respect to itself,
that:

(i)Representations and Warranties.  Its representations and warranties contained
in Exhibit III of the Receivables Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date); and

3

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

(ii)No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event shall exist.

8.2Effectiveness.  This Amendment shall become effective as of the date hereof
upon (a) receipt by the Company and the Administrator of counterparts of this
Amendment (whether by facsimile or otherwise) executed by each of the other
parties hereto, (b) the effectiveness of the Receivables Purchase Agreement
Amendment, (c) a copy of a separate Company Note in favor of each Additional
Originator, duly executed by the Company, (d) confirmation of the return to the
Company of the Released Originator Notes issued by the Company to each Released
Originator, and the Administrator shall have received evidence that each
Released Originator Note has been cancelled and (e) such other documents,
instruments, agreements, certificates and lien searches reasonably requested by
the Administrator prior to the date hereof.

8.3References to Agreement.  Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

8.4Effect on the Agreement.  Except as specifically amended above, the Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

8.5No Waiver.  The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

8.6Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.7Severability.  Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

8.8Successors and Assigns.  This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

8.9Headings.  The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

4

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

8.10Counterparts.  This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION


By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer




S-1

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

REMAINING ORIGINATORS:

 

THE WORTHINGTON STEEL COMPANY,
a Delaware corporation

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

THE WORTHINGTON STEEL COMPANY,
an Ohio corporation

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

WORTHINGTON CYLINDERS CORPORATION

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

WORTHINGTON CYLINDERS WISCONSIN, LLC

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

WORTHINGTON STEEL COMPANY OF DECATUR, L.L.C.

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

WORTHINGTON STEEL OF MICHIGAN, INC.

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

S-2

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

 

REMAINING ORIGINATORS:

 

WORTHINGTON CYLINDERS KANSAS, LLC

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

WORTHINGTON STEEL ROME, LLC

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

THE WORTHINGTON STEEL COMPANY, LLC

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

STRUCTURAL COMPOSITES INDUSTRIES LLC

 

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 




S-3

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

RELEASED ORIGINATORS:

 

WORTHINGTON INDUSTRIES ENGINEERED CABS, INC.

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

WORTHINGTON INDUSTRIES ENGINEERED CABS, LLC

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer




S-4

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

ADDITIONAL ORIGINATORS:

 

    

AMTROL INC.

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

WESTERMAN, INC.

By: /s/ Marcus Rogier                                                      

Name: Marcus Rogier

Title: Treasurer

 

 

 

S-5

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator
     

By: /s/ Michael Brown                                   

Name: Michael Brown
Title: Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Related Committed Purchaser
     

By: /s/ Michael Brown                                   
Name: Michael Brown
Title: Senior Vice President

S-6

10th Amendment to the

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A

[Amendments to the Purchase and Sale Agreement]

 

Exhibit A-1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

Exhibit B

[UCC-3 Amendments to be filed]

 

 

Exhibit B-1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

 

Exhibit C

[UCC-1 Financing Statements to be filed]

 

 

Exhibit C-1

Purchase and Sale Agreement

 